Case 2:17-cv-10657-DML-RSW ECF No. 313-1, PageID.11891 Filed 05/14/20 Page 1 of 2




             Cahoo et al. v. SAS Analytics, Inc. et al., (Case No. 17-10657)

                               INDEX OF EXHIBITS
                    to Fast Enterprises, LLC’s Motion to Dismiss

   Exhibit     Document Description – Unpublished Opinions

   1           Flynn v. Lincoln Park

   2           Turaani v. Wray

   3           Darby v Pilot

   4           Saut Ste. v US

   Exhibit     Document Description

               Declaration of Erik Stidham

   A           Excerpts of Deposition of Sharon Moffett-Massey

   B           Excerpts of Deposition of Kristine Kratz

   C           Deposition Exhibit 155 (House Bill 4408)

   D           Deposition Exhibit 154 (2011 Audit Report)

   E           Excerpts of Deposition of Hyon PAk

   F           Excerpts of Deposition of Clayton Tierney

   G           Excerpts of Deposition of Mandy Brickel

   H           Excerpts of Deposition of Katherine Potter

   I           Excerpts of Deposition of Kevin Smith

   J           Excerpts of Deposition of Shemin Blundell
Case 2:17-cv-10657-DML-RSW ECF No. 313-1, PageID.11892 Filed 05/14/20 Page 2 of 2




   K            Deposition Exhibit 11 (Mendyk Claim File Excerpt)

   L            Hearing Transcript dated November 29, 2017

   M            Excerpts of Deposition of Stephen Geskey

   N            Deposition Exhibit 117 (UIA Decision Tree Example)

   O            Deposition Exhibit 32 (Excerpt of Cahoo Claim File)

   P            Excerpts of Deposition Exhibit 111-A (pp. 713, 734, 784) (Cole
                Claim File)
   Q            Excerpts from the Deposition Transcript of Patti Jo Cahoo

   R            Deposition Exhibit 18-1 (p. 73) (Pak Claim File)

   S            Deposition Exhibit 18-2 (p. 784, 883, 980, 1067, 1162) (Pak Claim
                File)

   T            Deposition Exhibit 18-3 (Pak Claim File Excerpts)

   U            Excerpts to the Deposition of Jessica Hart

   U            Deposition Exhibit 33 (Patti Jo Cahoo’s Bankruptcy Petition)

   V            Deposition Exhibit 44 (Davison Claim File Excerpt)

   W            Excerpts from the Deposition Transcript of Khadija Cole

   X            Excerpts from the Deposition Transcript of Michelle Davison

   Y            Excerpts from the Deposition of Kristin Mendyk

  14652509_v1
